Exhibit 10.2

CORNERWORLD CORPORATION
INCENTIVE STOCK OPTION AGREEMENT

 

 

          THIS INCENTIVE STOCK OPTION AGREEMENT (“Agreement”) is made and
entered into as of the date set forth below, by and between CORNERWORLD
CORPORATION, a Nevada corporation (the “Company”), and the employee of the
Company named in Section 1(b). (“Optionee”):

          In consideration of the covenants herein set forth, the parties hereto
agree as follows:

          1. Option Information.

 

 

 

 

 

 

(a)

Date of Option:

 October 13, 2010

 

 

 

 

 

 

 

(b)

Optionee:

 V. Chase McCrea III

 

 

 

 

 

 

 

(c)

Number of Shares:

 200,000

 

 

 

 

 

 

 

(d)

Exercise Price:

 $0.20

 

 

 

 

 

 

          2. Acknowledgements.

 

 

 

          (a) Optionee is an employee of the Company.

 

 

 

          (b) The Board of Directors (the “Board” which term shall include an
authorized committee of the Board of Directors) and shareholders of the Company
have heretofore adopted a 2007 Incentive Stock Plan (the “Plan”), pursuant to
which this Option is being granted.

 

 

 

          (c) The Board has authorized the granting’ to Optionee of an incentive
stock option (“Option”) as defined in Section 422 of the Internal Revenue Code
of 1986, as amended, (the “Code”) to purchase shares of common stock of the
Company (“Stock”) upon the terms and conditions hereinafter stated and pursuant
to an exemption from registration under the Securities Act of 1933, as amended
(the “Securities Act”) provided by Rule 701 thereunder.

          3. Shares; Price. The Company hereby grants to Optionee the right to
purchase, upon and subject to the terms and conditions herein stated, the number
of shares of Stock set forth in Section l(c) above (the “Shares”) for cash (or
other consideration as is authorized under the Plan and acceptable to the Board,
in their sole and absolute discretion) at the price per Share set forth in
Section led) above (the “Exercise Price”), such price being not less than the
fair market value per share of the Shares covered by this Option as of the date
hereof (unless Optionee is the owner of Stock possessing ten percent or more of
the total voting power or value of all outstanding Stock of

--------------------------------------------------------------------------------



the Company, in which case the Exercise Price shall be no less than 110% of the
fair market value of such Stock).

          4. Term of Option; Continuation of Employment. This Option shall
expire, and all rights hereunder to purchase the Shares shall terminate five (5)
years from the date hereof. This Option shall earlier terminate subject to
Sections 7 and 8 hereof upon, and as of the date of, the termination of
Optionee’s employment if such termination occurs prior to the end of such five
(5) year period. Nothing contained herein shall confer upon Optionee the right
to the continuation of his or her employment by the Company or to interfere with
the right of the Company to terminate such employment or to increase or decrease
the compensation of Optionee from the rate in existence at the date hereof.

          5. Vesting of Option. Subject to the provisions of Sections 7 and 8
hereof, this Option shall become exercisable during the term of Optionee’s
employment in four (4) equal annual installments of twenty-five percent (25%) of
the Shares covered by this Option, the first installment to be exercisable on
the six (6) month anniversary of the date of this Option (the “Initial Vesting
Date”), with an additional twenty-five percent (25%) of such Shares becoming
exercisable on each of the three (3) successive twelve (12) month periods
following the Initial Vesting Date. The installments shall be cumulative (Le.,
this option may be exercised, as to any or all Shares covered by an installment,
at any time or times after an installment becomes exercisable and until
expiration or termination of this option).

          6. Exercise. This Option shall be exercised by delivery to the Company
(a) written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof.
Notwithstanding anything to the contrary contained in this Option, this Option
may be exercised by presentation and surrender of this Option to the Company at
its principal executive offices with a written notice of the holder’s intention
to effect a cashless exercise, including a calculation of the number of shares
of Common Stock to be issued upon such exercise in accordance with the terms
hereof (a “Cashless Exercise”). In the event of a Cashless Exercise, in lieu of
paying the Exercise Price in cash, the holder shall surrender this Option for
that number of shares of Common Stock determined by multiplying the number of
Shares to which it would otherwise be entitled by a fraction, the numerator of
which shall be the difference between the then current Market Price per share of
the Common Stock and the Exercise Price, and the denominator of which shall be
the then current Market Price per share of Common Stock. For example, if the
holder is exercising 100,000 Options with a per Option exercise price of $0.75
per share through a cashless exercise when the Common Stock’s current Market
Price per share is $2.00 per share, then upon such Cashless Exercise the holder
will receive 62,500 shares of Common Stock. Market Price is defined as the
average of the last reported sale prices on the principal trading market for the
Common Stock during the five (5) trading days immediately preceding such date.

This Option shall not be assignable or transferable, except by will or by the
laws of descent and distribution, and shall be exercisable only by Optionee
during his or her lifetime, except as provided in Section 8 hereof.

          7. Termination of Employment. If Optionee shall cease to be employed
by the Company for any reason, whether voluntarily or involuntarily, other than
by his or her death, Optionee (or if the Optionee shall die after such
termination, but prior to such exercise date, Optionee’s personal representive
or the person entitled to succeed to the Option) shall have the right at any
time within three (3) months following such termination of employment or the
remaining term of this Option whichever is the lesser, to exercise in whole or
in part this Option to the extent, but only to the extent, that this Option was
exercisable as of the date of termination of employment and had not

2

--------------------------------------------------------------------------------



previously been exercised; provided, however: (i) if Optionee is permanently
disabled (within the meaning of Section 22(e)(3) of the Code) at the time of
termination, the foregoing three (3) month period shall be extended to six (6)
months; or (ii) if Optionee is terminated “for cause” or by the terms of the
Plan or this Option Agreement or by any employment agreement between the
Optionee and the Company, this Option shall automatically terminate as to all
Shares covered by this Option not exercised prior to termination. Unless earlier
terminated, all rights under this Option shall terminate in any event on the
expiration date of this Option as defined in Section 4 hereof.

          8. Death of Optionee. If the Optionee shall die while in the employ of
the Company, Optionee’s personal representative or the person entitled to
Optionee’s rights hereunder may at any time within six (6) months after the date
of Optionee’s death, or during the remaining term of this Option, whichever is
the lesser, exercise this Option and purchase Shares to the extent, but only to
the extent, that Optionee could have exercised this Option as of the date of
Optionee’s death provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.

          9. No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of issuance of Shares following exercise of this
Option, and no adjustment will be made for dividends or other rights for which
the record date is prior to the date such stock certificate or certificates are
issued except as provided in Section 10 hereof.

          10. Recapitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by this Option, and
the Exercise Price thereof, shall be proportionately adjusted for any increase
or decrease in the number of issued shares resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company; provided however that the conversion of any
convertible securities of the Company shall not be deemed having been “effected
without receipt of consideration by the Company”.

          In the event of a proposed dissolution or liquidation of the Company,
a merger or consolidation in which the Company is not the surviving entity, or a
sale of all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”),unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consUll1ffiation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

          Subject to any required action by the shareholders of the Company, if
the Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

          In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all of its authorized Stock without
par value into the same number of shares of Stock with a par value, the shares
resulting from any such change shall be deemed to be the Shares within the
meaning of this Option.

3

--------------------------------------------------------------------------------



          To the extent that the foregoing adjustments relate to shares or
securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
hereinbefore expressly provided, Optionee shall have no rights by reason of any
subdivision or consolidation of shares of Stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of Shares subject to this Option
shall not be affected by, and no adjustments shall be made by reason of, any
dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

          The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.

          11. Additional Consideration. Should the Internal Revenue Service
determine that the Exercise Price established by the Board as the fair market
value per Share is less than the fair market value per Share as of the date of
Option grant, Optionee hereby agrees to tender such additional consideration, or
agrees to tender upon exercise of all or a portion of this Option, such fair
market value per Share as is determined by the Internal Revenue Service.

          12. Modifications, Extension and Renewal of Options. The Board or
Committee, as described in the Plan, may modify, extend or renew this Option or
accept the surrender thereof (to the extent not theretofore exercised) and
authorize the granting of a new option in substitution therefore (to the extent
not theretofore exercised), subject at all times to the Plan, and Section 422 of
the Code. Notwithstanding the foregoing provisions of this Section 12, no
modification shall, without the consent of the Optionee, alter to the Optionee’s
detriment or impair any rights of Optionee hereunder.

          13. Investment Intent; Restrictions on Transfer.

          (a) Optionee represents and agrees that if Optionee exercises this
Option in whole or in art, Optionee will in each case acquire the Shares upon
such exercise for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof; and that upon such exercise
of this Option in whole or in part, Optionee (or any person or persons entitled
to exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

          (b) Optionee further represents that Optionee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information.

          (c) Unless and until the Shares represented by this Option are
registered under the Securities Act, all certificates representing the Shares
and any certificates subsequently issued in substitution therefore and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES

4

--------------------------------------------------------------------------------



LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN MAYBE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF REGISTRATION
UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY STATE, UNLESS

PURSUANT TO EXEMPTIONS THEREFROM.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN INCENTIVE STOCK OPTION AGREEMENT DATED BETWEEN THE COMPANY AND THE
ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

          Such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

          14. Effects of Early Disposition. Optionee understands that if an
Optionee disposes of shares acquired hereunder within two (2) years after the
date of this Option or within one (1) year after the date of issuance of such
shares to Optionee, such Optionee will be treated for income tax purposes as
having received ordinary income at the time of such disposition of an amount
generally measured by the difference between the purchase price and the fair
market value of such stock on the date of exercise, subject to adjustment for
any tax previously paid, in addition to any tax on the difference between the
sales price and Optionee’s adjusted cost basis in such shares. The foregoing
amount may be measured differently if Optionee is an officer, director or ten
percent holder of the Company. Optionee agrees to notify the Company within ten
(10) working days of any such disposition.

          15. Stand-off Agreement. Optionee agrees that in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

          16. Restriction Upon Transfer. The Shares may not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated by
the Optionee except as hereinafter provided.

 

 

 

          (a) Repurchase Right on Termination Other Than for Cause. For the
purposes of this Section, a “Repurchase Event” shall mean an occurrence of one
of (i) termination of Optionee’s employment by the Company, voluntary or
involuntary and with or without cause; (ii) retirement or death of Optionee;
(iii) bankruptcy of Optionee, which shall be deemed to have occurred as of the
date on which a voluntary or involuntary petition in bankruptcy is filed with a
court of competent jurisdiction; (iv) dissolution of the marriage of Optionee,
to the extent that any of the Shares are allocated as the sole and separate
property of Optionee’s spouse pursuant thereto (in which case this Section shall
only apply to the Shares so affected); or (v) any attempted transfer by the
Optionee of Shares, or any interest therein, in violation of this Agreement.
Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to repurchase all or any portion of the Shares of Optionee at
a price equal to the fair value of the Shares as of the date of the Repurchase
Event.

 

 

 

          (b) Repurchase Right on Termination for Cause. In the event Optionee’s
employment is terminated by the Company ‘‘for cause”, then the Company shall
have the right (but not an obligation) to repurchase Shares of Optionee at a
price equal to the Exercise Price. Such right of the Company to repurchase
Shares

5

--------------------------------------------------------------------------------




 

 

 

shall apply to 100% of the Shares for one (1) year from the date of this
Agreement; and shall thereafter lapse at the rate of twenty percent (20%) of the
Shares on each anniversary of the date of this Agreement. In addition, the
Company shall have the right, in the sole discretion of the Board and without
obligation, to repurchase upon termination for cause all or any portion of the
Shares of Optionee, at a price equal to the fair value of the Shares as of the
date of termination, which right is not subject to the foregoing lapsing of
rights. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

 

 

 

          (c) Exercise of Repurchase Right. Any Repurchase Right under
Paragraphs l6(a) or l6(b) shall be exercised by giving notice of exercise as
provided herein to Optionee or the estate of Optionee, as applicable. Such right
shall be exercised, and the repurchase price thereunder shall be paid, by the
Company within a ninety (90) day period beginning on the date of notice to the
Company of the occurrence of such Repurchase Event (except in the case of
termination of employment or retirement, where such option period shall begin
upon the occurrence of the Repurchase Event). Such repurchase price shall be
payable only in the form of cash (including a check drafted on immediately
available funds) or cancellation of purchase money indebtedness of the Optionee
for the Shares. If the Company can not purchase all such Shares because it is
unable to meet the financial tests set forth in Oklahoma corporation law, the
Company shall have the right to purchase as many Shares as it is permitted to
purchase under such sections. Any Shares not purchased by the Company hereunder
shall no longer be subject to the provisions of this Section 16.

 

 

 

(d) Right of First Refusal. In the event Optionee desires to transfer any Shares
during his or her lifetime, Optionee shall first offer to sell such Shares to
the Company. Optionee shall deliver to the Company written notice of the
intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

 

 

 

          (e) Acceptance of Restrictions. Acceptance of the Shares shall
constitute the Optionee’s agreement to such restrictions and the legending of
his certificates with respect thereto. Notwithstanding such restrictions,
however, so long as the Optionee is the holder of the Shares, or any portion
thereof, he shall be entitled to receive all dividends declared on and to vote
the Shares and to all other rights of a shareholder with respect thereto.

 

 

 

          (f) Permitted Transfers. Notwithstanding any provisions in this
Section 16 to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 16(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

 

 

 

          (g) Release of Restrictions on Shares. All other restrictions under
this Section 16 shall terminate five (5) years following the date of this
Agreement, or when the Company’s securities are publicly traded, whichever
occurs earlier.

6

--------------------------------------------------------------------------------



          17. Notices. Any notice required to be given pursuant to this Option
or the Plan shall be in writing and shall be deemed to be delivered upon receipt
or, in the case of notices by the Company, five (5) days after deposit in the
U.S. mail, postage prepaid, addressed to Optionee at the address last provided
to the Company by Optionee for his or her employee records.

          18. Agreement Subject to Plan; Applicable Law. This Option is made
pursuant to the Plan and shall be interpreted to comply therewith. A copy of
such Plan is available to Optionee, at no charge, at the principal office of the
Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Oklahoma, and
the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.

          IN WITNESS WHEREOF,the parties hereto have executed this Option as of
the date first above written.

 

 

 

 

 

 

COMPANY:

CORNERWORLD CORPORATION

 

 

an Nevada corporation

 

 

 

 

 

 

By:

   /s/ Scott Beck

 

 

 

 

 

 

 

 

 

 

 

Name:

   Scott Beck

 

 

 

 

 

 

 

Title:

      CEO

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

By:

   /s/ V. Chase McCrea III

 

 

 

 

 

 

 

 

   (signature)

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------



Appendix A

NOTICE OF EXERCISE

CORNERWORLD CORPORATION

_________________

_________________

_________________

          Re: Incentive Stock Option

          1)          Notice is hereby given pursuant to Section 6 of my
Incentive Stock Option Agreement that I elect to purchase the numher of shares
set forth below at the exercise price set forth in my option agreement:

          Incentive Stock Option Agreement dated: _

          Number ofshares being purchased: _

          Exercise Price: $, _

          A check in the amount of the aggregate price of the shares being
purchased is attached.

OR

          2)          I elect a cashless exercise pursuant to Section 6 of my
Incentive Stock Option. The Average Market Price as of ____ was $____.

          I herehy confirm that such shares are being acquired by me for my own
account for investment purposes, and not with a view to, or for resale in
connection with, any distribution thereof. I will not sell or dispose of my
Shares in violation of the Securities Act of 1933, as amended, or any applicable
federal or state securities laws. Further, I understand that the exemption from
taxable income at the time of exercise is dependent upon my holding such stock
for a period of at least one year from the date of exercise and two years from
the date of grant of the Option.

          I understand that the certificate representing the Option Shares will
bear a restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

          I agree to provide to the Company such additional documents or
information as may be required pursuant to the Company’s 2007 Incentive Stock
Plan.

 

 

 

 

 

By:

 

 

 

 

 

 

(signature)

 

 

 



 

 

 

 

Name:

 

 

 

 

 

 


--------------------------------------------------------------------------------